DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of the second species or the embodiment of Figure 7 (readable on claims 1, 2, and 4 through 16) in the reply filed on September 30, 2021 is acknowledged.
Claims 3 and 17 through 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected first species or the embodiment of Figures 5 and 6, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30, 2021.
Drawings
The drawings were received on June 19, 2019.  These drawings are acceptable.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not avoid phrases which can be implied (i.e., “is provided herein”) and because it also does not avoid .  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 2, and 4 through 16 are objected to because of the following informalities, for example:  “and placing” [claim 1, lines 8-9; claim 10, line 9] should be replaced with “and for placing” for improved clarity and readability; “the heated guide rail” [claim 5, line 4] should be replaced with “the structural guide rail” for consistency with the disclosure; “the electrical resistance heating rod” [claim 12, lines 4-5] should be replaced with “the structural guide rail” for consistency with the disclosure.  Any claims not specifically mentioned are objected to at least as depending from an objected to claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 through 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondou et al. (Pub. No. US 2004/0206250 A1).
Kondou et al. discloses an ice press or “ice cake maker” defining an axial/longitudinal direction essentially as claimed, including, for example, with regard to claim 1 of the instant application, with the ice press or “ice cake maker” comprising: a mold body comprising a first mold segment A or 1 and a second mold segment B or 2, the first mold segment A or 1 and the second mold segment B or 2 being movable relative to each other along the axial direction (i.e., at least see paragraphs [0035] and [0043]) and defining a mold cavity made up of concavities 7 and 8; a “heated” guide rail or rod 10 extending from the first mold segment A or 1 toward the second mold segment B or 2 along the axial direction as shown in the figures; and a sleeve or through-hole 11 defined within the second mold segment B or 2 for receiving the “heated” guide rail or rod 10 and placing the second mold segment B or 2 in thermal communication with the “heated” guide rail. Kondou et al. discloses that both the mold segments A or 1 and B or 2 as well as the guide rails or rods 10 inserted therein are made of conductive materials (i.e., see paragraphs [0038], [0039], and [0042]) which may be heated via hot water from a water heater (i.e., see paragraph [0052]) flowing through water channels 15 as shown in Figure 7, hence rendering the entire ice press or “ice cake maker”, including the guide rails or rods 10, as “heated” as required by claim 1 of the instant application as written.
Kondou et al. also discloses, with regard to claim 4 of the instant application, that the electric ice press of claim 1 further comprises a plurality of heated guide rails or rods 
	With regard to claim 5 of the instant application, Kondou et al. also discloses the ice press of claim 1 as further comprising: a structural guide rail or rod 10 extending from the first mold segment A or 1 toward the second mold segment B or 2 along the axial direction parallel to the “heated” guide rail; and, a structural sleeve or through-hole 11 defined within the second mold segment B or 2 for receiving the “heated” and/or the structural guide rail for aligning the first mold segment A or 1 and the second mold segment B or 2. Note that Kondou et al. discloses three “heated and/or structural guide rails or rods 10 as well as three corresponding sleeves or through-holes 11. For purposes of anticipating claim 5 of the instant application, any one or two of the rails or rods 10 disclosed by Kondou et al. can be readable on the “heated” guide rail as recited in base claim 1 from which claim 5 depends, whereas the remaining one or two rails or rod 10 as disclosed by Kondou et al. can be readable on the structural guide rail as recited in claim 5 of the instant application (or vice versa). Similarly, any one or two of the sleeves or through-holes 11 disclosed by Kondou et al. can be readable on the sleeve as recited in base claim 1 from which claim 5 depends, whereas the remaining one or two sleeve or through-holes 11 as disclosed by Kondou et al. can be readable on the structural sleeve as recited in claim 5 of the instant application (or vice versa). 
With regard to claim 6 of the instant application, Kondou et al. also discloses the ice press of claim 1, wherein the first mold segment A or 1 and the second mold segment B or 2 are movable between a receiving position for receiving an initial ice billet or ice lump or similar and a sculpted position for reshaping the initial ice billet into 
With regard to claim 7 of the instant application, Kondou et al. also discloses the ice press of claim 1, wherein the first mold segment B or 2 defines a first cavity portion 8 of the mold cavity and the second mold segment A or 1 defines a second cavity portion 7 of the mold cavity, wherein the first cavity portion 8 is an upper hemispherical void, and wherein the second cavity portion is a lower hemispherical void 7.  (Note that mold segments A or 1 and B or 2 of Kondou et al. are generally interchangeable with regard to how the Kondou et al. reference is read onto the claims of the instant application with regard to claim 1 and other claims of the instant application, for example.)
With regard to claim 8 of the instant application, Kondou et al. also discloses the ice press of claim 1, wherein the first mold segment A or 1 is stationary and the second mold segment B or 2 is positioned above the first mold segment and is movable relative to the first mold segment A or 1 (i.e., see at least paragraph [0042]).
With regard to claim 9 of the instant application, Kondou et al. also discloses the ice press of claim 1 as further comprising: a water channel or drain hole in fluid communication with the mold cavity 7 and/or 8 for draining water from the mold cavity 7 and/or 8 (i.e., see at least paragraph [0058]).
The reference thus reads on the claims.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 through 16 depending therefrom are objected to due to informalities, but would be allowable if rewritten to correct the same as suggested in the objections to the claims above.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, while disclosing ice presses and/or ice molds including guide rails (heated and/or structural guide rails, where the guide rails are at least indirectly heated or heatable) extending between two relatively movable segments or halves of a mold body and received in corresponding sleeves/holes in the segments or halves of the mold body, and while also disclosing ice presses and/or ice molds which have electrical power cords coupled to electrical elements therein, does not show nor reasonably suggest a heated guide rail as noted above where the heated guide rail specifically comprises an electrical resistance heating rod.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763